                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No. 17-cv-20575-GAYLES/REID


 BOBBY MINNIS,

          Plaintiff,

 v.

 GEO CORPORATION, et al.,

          Defendants.
                                                   /

      ORDER AFFIRMING AND ADOPTING REPORT OF MAGISTRATE JUDGE

       THIS CAUSE comes before the Court on Magistrate Judge Lisette Reid’s Report of

Magistrate Judge re: Defendant Officer Avrial Keaton (the “Report”) [ECF No. 294]. Plaintiff

Bobby Minnis filed a pro se Amended Complaint for Violation of Civil Rights, pursuant to 42

U.S.C. § 1983, and was permitted to proceed in forma pauperis. [ECF Nos. 6 & 20]. The case was

referred to Judge Patrick A. White for a Report and Recommendation, pursuant to 28 U.S.C.

§ 636(b)(1)(B) [ECF No. 3], and was later reassigned to Judge Reid [ECF No. 195]. The Report

recommends that Defendant Officer Avrial Keaton’s Motion for Summary Judgment (the

“Motion”) [ECF No. 241] be granted because no genuine issue of material fact exists. Specifically,

the Report found that (1) Plaintiff has not sufficiently alleged that Defendant had subjective or

objective knowledge that Plaintiff faced a substantial and specific risk of serious harm, and that

(2) no reasonable juror could conclude based on this record that Defendant disregarded the

substantial and specific risk of serious harm to Plaintiff by failing to respond to it in an objectively

unreasonable manner. No objections were filed.
       A district court may accept, reject, or modify a magistrate judge’s report and

recommendation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which

objection is made are accorded de novo review, if those objections “pinpoint the specific findings

that the party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see

also Fed. R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which no specific

objection is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint

Underwriters, L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc.,

208 F. App’x 781, 784 (11th Cir. 2006).

       The Court, having reviewed the record for clear error, agrees with Judge Reid’s analysis

and findings that Defendant’s Motion must be granted.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       (1)     Judge Reid’s Report [ECF No. 294] is AFFIRMED AND ADOPTED and

               incorporated into this Order by reference; and

       (2)     Defendant’s Motion for Summary Judgment [ECF No. 241] is GRANTED.

       DONE AND ORDERED in Chambers at Miami, Florida, this 6th day of November, 2019.




                                             ________________________________
                                             DARRIN P. GAYLES
                                             UNITED STATES DISTRICT JUDGE




                                                2
